         Case 8:19-cv-00985-GJH Document 26-1 Filed 05/31/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


 TIMOTHY H. EDGAR, et al.,

                Plaintiffs,

         v.                                           Civil Action No. 8:19-cv-00985 (GJH)

 DANIEL COATS, Director of National
 Intelligence, et al.,

                Defendants.



                                      [PROPOSED] ORDER

Upon consideration of Defendants’ Consent Motion for Extension of Time to Respond to

Complaint and to Enter Stipulated Briefing Schedule, it is hereby ORDERED that Defendants’

Motion is GRANTED. Defendants shall file their anticipated motion to dismiss on or before

June 14, 2019; Plaintiffs shall file their opposition thereto by July 16, 2019; and Defendants shall

file their reply by August 2, 2019.




Dated:
                                                      George J. Hazel
                                                      United States District Judge




                                                    -1-
